PER CURIAM: *
Proceeding pro se, James K. Chambers challenges the dismissal of his 42 U.S.C. *849§ 1983 action against Avalon Correction Services’ employee Loy Serrano; the dismissal was based on Chambers’ failure to comply with the court’s order to file an amended complaint and, alternatively, his failure to state a claim. On appeal, his brief does not address the court’s bases for dismissing his claims. When an appellant fails to identify any error in the court’s analysis, it is as if he had not appealed that issue. Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Although pro se briefs are afforded liberal construction, contentions must be briefed in order to be preserved. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Because Chambers fails to do so, his claims are abandoned.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *849published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.